IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         October 7, 2009
                                    No. 09-10402
                                  Summary Calendar                   Charles R. Fulbruge III
                                                                             Clerk


BRANDON K. THRASHER
                                                 Plaintiff-Appellant
v.

AMARILLO POLICE DEPARTMENT; CITY OF AMARILLO; NFN CASTILLO,
OFFICER; POTTER COUNTY DETENTION CENTER

                                                 Defendants-Appellees



                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 2:08-CV-00106



Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
       Brandon Thrasher, proceeding pro se and in forma pauperis, appeals the
district court’s dismissal of his 42 U.S.C. § 1983 complaint against the Amarillo
Police Department, the City of Amarillo, officer Castillo and the Potter County
Detention Center. The district court dismissed Thrasher’s complaint without
prejudice for failure to comply with Federal Rule of Civil Procedure 8.




       *
         Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th
Cir. R. 47.5.4.
                                      No. 09-10402

      Thrasher argues primarily that the district court erred because it failed
to “allow[ him] the maximum 40-day extension to file [his] brief” which he
supposedly “requested over the phone.” But, to the extent that Thrasher is
challenging the district court’s failure to extend the 30-day deadline pursuant
to Federal Rule of Appellate Procedure 4(a) to file his notice of appeal, any such
extension is within the district court’s discretion, and Thrasher fails to explain
how the district court supposedly abused its discretion in not granting the
extension. See Stotter v. Univ. of Texas at San Antonio, 508 F.3d 812, 820 (5th
Cir. 2007); United States v. Gonzales-Reyes, 210 Fed. App’x 416 (5th Cir. 2006)
(unpublished).
      To the extent that Thrasher also argues that the district court’s dismissal
of his complaint was improper, this court has repeatedly held that conclusory
statements of the type found in Thrasher’s brief, such as “[a]ll of my pleadings
and motions . . . will easily speak for themselves, and easily prove my claims and
complaint are for real and valid,” are insufficient even for a pro se appellant. See
Adams v. Unione Mediterranea Di Sicurta, 364 F.3d 646, 653 (5th Cir. 2004)
(“Issues not raised or inadequately briefed on appeal are waived.”); L & A
Contracting Co. v. S. Concrete Servs., Inc., 17 F.3d 106, 113 (5th Cir. 1994)
(argument lacking cite to authority is deemed abandoned); Leffebre v. Collins,
15 F.3d 179, 1994 WL 24883, at *2 (5th Cir. 1994) (unpublished) (inadequate
briefing, even for a pro se litigant, amounts to abandonment of argument);
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744 (5th Cir. 1987)
(appeal of § 1983 action that does not address the merits of the lower court’s
opinion is abandoned).
      We therefore AFFIRM the district court’s ruling.